DETAILED ACTION
The present application, filed on March 27, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in a Non-Final on 2/10/2020. A Final office action in response to the amendments dated 5/11/2020 was mailed on 07/22/2020. Claims 1-4 and 6-20 were examined. Last office action was a Non-Final mailed on 2/12/2021 in response to a request for continued examination under 37 CFR 1.114. The present office action is in response to a submission on 5/12/2021. Claims 1-4, 6-8, 10-13, 15-16 and 21-25 are pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 10-11, 14-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2011/0126984) in view of Hao et al (US 2018/0190526)
  Kang et al disclose a work piece processing apparatus for processing a work piece, a plasma source configured to generate a plasma (Abstract), a chamber configured to receive the work piece (Fig 2A), a work piece support including electrostatic chuck (Para 31) contained in the chamber and configured to support the work piece; a focus ring assembly, the focus ring assembly comprising focus ring of silicon (para 34) having an upper tier  a lower tier, and a side 
King et al do not disclose that the top surface of the upper tier of the focus ring is substantially planer with a top surface of the work piece. Further Kang et al disclose that silicon and quartz as ring material but do not explicitly disclose outer ring, inner ring and an upper ring where the rings are comprised of different materials.
Hao et al disclose a substrate processing chamber including a focus ring (Fig 1-34), which has a height which is planer with a top surface of the work piece, a base plate configured to support a work piece support (14), an outer ring (48), Inner ring (52) disposed between outer ring and base plate, upper ring (56) disposed between the outer ring and base plate and also between base plate and the focus ring. Regarding the material of outer ring, inner ring and upper ring, Hao et al teach that these rings are there to provide characteristics related to process uniformity such as desired thermal conductivity, desired electrical or RF coupling. It was well know that such characteristics depended upon material properties and location of the rings. 
Therefore having different materials for rings in order to tailor characteristics would have been obvious.    

Claim 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2011/0126984) in view of Hao et al (US 2018/0190526) and further in view of Kadkhodayan et al (US 20060043067).
Kang et al in view of Hao et al disclose focus rings and other rings for the purpose of controlling plasma profile and process uniformity and disclose quartz and silicon but do not disclose yttria.
Kadkhodayan et al disclose a plasma processing chamber and teach edge ring (focus ring) and disclose several rings part of the edge ring assembly. For example yttria is disclosed to be used for dielectric ring 600 (Para 31). Kadkhodayan et al teach that yttria has greater plasma resistance and is inert. It is clear from above that where insulator ring is not exposed to plasma such as in inner ring or upper ring quartz could be used since quartz would be more economical to use.
It would have been obvious to use yttria for its plasma resistance as well as insulation property for desired coupling.  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2011/0126984) in view of Hao et al (US 2018/0190526) and further in view of Chang et al (US 20070032081).
Kang et al in view of Hao et al disclose substrate overhang as being conventional in order to not expose support to plasma processing. One could estimate the overhang in Kang to be a few mm. However they do not explicitly disclose overhang to be 1-2 mm.
Chang et al disclose overhang to be 1-2 mm (para 50).
. 

Claim 1-4, 6, 8, 12, 14-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2003/0019584) in view of Hao et al (US 2018/0190526).
Choi et al disclose a work piece processing apparatus for processing a work piece, a plasma source configured to generate a plasma (Abstract), a chamber configured to receive the work piece (Fig 4), a work piece support including electrostatic chuck contained in the chamber and configured to support the work piece; a focus ring assembly, the focus ring assembly comprising focus ring of silicon (para 6) having an upper tier  a lower tier, and a side wall extending between the upper tier and the lower tier of the focus ring (Fig 4) wherein an inner edge of the upper tier is separated a lateral distance of more than 3 mm from an outer edge of the work piece located on the work piece support (Para 11), wherein an angle between the side wall and an upper surface of the lower tier is obtuse, and wherein the side wall of the focus ring is laterally adjacent to at least a portion of a side wall of the work piece located on the work piece support. 
Choi et al do not disclose that the top surface of the upper tier of the focus ring is substantially planer with a top surface of the work piece. Further, Choi et al disclose silicon as ring material but do not explicitly disclose outer ring, inner ring and an upper ring where the rings are comprised of different materials.
Hao et al disclose a substrate processing chamber including a focus ring (Fig 1-34) which has a height which is planer with a top surface of the work piece, a base plate configured to 
Therefore having different materials for rings in order to tailor characteristics would have been obvious.    

Claim 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2003/0019584) in view of Hao et al (US 2018/0190526) and further in view of Kadkhodayan et al (US 20060043067).
Choi et al in view of Hao et al disclose focus rings and other rings for the purpose of controlling plasma profile and process uniformity and disclose quartz and silicon but do not disclose yttria and quartz.
Kadkhodayan et al disclose a plasma processing chamber and teach edge ring (focus ring) and disclose several rings part of the edge ring assembly. For example yttria is disclosed to be used for dielectric ring 600 (Para 31). For insulator ring Kadkhodayan et al teach both yttria and quartz.
Kadkhodayan et al teach that yttria has greater plasma resistance and is inert. It is clear from above that where insulator ring is not exposed to plasma such as in inner ring or upper ring quartz could be used since quartz would be more economical to use.
.  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2003/0019584) in view of Hao et al (US 2018/0190526) and further in view of Chang et al (US 20070032081).
Choi et al in view of Hao et al disclose substrate overhang as being conventional in order to not expose support to plasma processing. One could estimate the overhang in Kang to be a few mm. However they do not explicitly disclose overhang to be 1-2 mm.
Chang et al disclose overhang to be 1-2 mm (para 50).
Having an overhang 1-2mm would have been obvious since too large an overhang would allow plasma to leak behind the substrate and generate contamination and too small would expose the substrate support to plasma. 

Response to Amendment and arguments
Applicant has added a limitation “wherein a top surface of the upper tier of the focus ring is substantially planar with a top surface of the work piece” in claim 1. One of ordinary skill in the art at the time of invention would understand that the height of the focus ring affects the height of the plasma sheath over the focus ring, so that the focus ring pushes the plasma sheath upwards. Therefore every other thing being equal, height of the focus ring would determine the shape of the plasma sheath over the interface of the substrate with the focus ring. For example shifting of plasma sheath when focus ring moves up is disclosed clearly in Fig 6B and 6C of (US 20170213758) to Rice et al. As another example (US 20160379796) to Koshimizu et al disclose 
Therefore optimizing the height of the focus ring so that it would be planer with work piece would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716